Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.           Newly submitted claims 9-13 are directed to an invention that is independent or distinct from the invention (claims 1-7) that originally examined for the following reasons: 
              I.       Claims 1-8, directed to an element for use is a safety system including a coil with one or more turns of conductors configured to wirelessly transmit a safety signal through an inducting coupling, classified in A41D 19/0031.
              II.      Claims 9-11, directed to an element for use is a safety system including a drive circuit coupled to an induction coil and configured to apply a time-varying current to the induction coil, classified in A61B 5/0806. 
              III.      Claims 12-13, directed to an element for use is a safety system including a detector circuit configured to determine a magnitude of a magnetic field sensed a coil; and a transmitter configured to transmit a warning signal in response to the sensed magnetic field exceeding a threshold value, classified in  G01L 5/228.

2.       Inventions I-III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

3.      Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
           In this case, the search for each individual invention may overlap but they do not coincide identically throughout. Therefore, the search for the elected invention may not be sufficient for the other non-elected inventions. Therefore, each individual invention includes a different filed of search. In addition, the text and subclass search that might be needed to look for a particular feature in one invention in not sufficient for finding another particular feature in other invention due to their divergent subject matter. In other words, each individual invention with at least a distinct feature has a separate status in the art and requires a different field of search. 

                      Since applicant has received an action on the merits for the originally presented and elected, this invention has been constructively elected by original presentation and election for prosecution on the merits.  Accordingly, claims 9-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Drawings
4.         The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inductive coupling set forth in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
             It appears that the inductive coupling is created between the coils of sensor 60 (a second unit) which is installed on the open face skinning apparatus 100 and the coils of the glove 18 (a first unit). Therefore, the element for the use of a safety (the glove 18) does not have an inductive coupling as set forth in claim 1.
              
            Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Rejections - 35 USC § 112
5.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

    The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


6.        Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
            Regarding claim 1, the original disclosure does not disclose “the one or more turns of the conductor are configured to wirelessly transmit a safety signal through inductive coupling.” In fact, the specification does not disclose that a safety single is wirelessly being transmitted. In addition, it appears that the inductive coupling is .

7             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
8.         Claims 1-8  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
                        Regarding claim 1, “the one or more turns of the conductor are configured to wirelessly transmit a safety signal through inductive coupling” is confusing as it is not clear how the glove or element for use in a safety (which has a 


Claim Rejections - 35 USC § 102
9.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.          Claims 1 and 3-5, as best understood, are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Maurizio (CA 2457597 A1). Regarding claim 1, Maurizio teaches an element for use in a safety system comprising: (a) a support 8 including a body region  adapted to overlie at least a portion of a palm or back of a human hand and one or more elongated digit regions projecting from a base adjacent the body region to a tip remote from the body region, each digit region being adapted to overlie a digit of the hand when the body region overlies the palm or back of the hand; and (b) an induction coil 10 including one or more turns of a conductor (Fig. 3), each said turn including one or more digit sections having a pair of elongated runs (defined by the vertical runs or lines of the strip 10 along the length of each digit region of the glove 8) extending from the base of one said digit region to the tip of that digit region and a bend (defined by the bend sections in the tip region or each digit region of the glove 8; Fig. 3) adjacent the tip of that digit  by an operator; page 7, lines 19-30 and page 8, lines 1-3) wirelessly sends a safety signal to the control unit (CU). See Figs. 1-6 in Maurizio.  
              Regarding claim 3, Maurizio teaches everything noted above including that  support 8 is in the form of a glove.  
             Regarding claim 4, Maurizio teaches everything noted above including that each said turn also includes one or more main sections extending along a periphery of the body region.  See Fig. 3 in Maurizio.  
             Regarding claim 5, Maurizio teaches everything noted above including that  
the coil includes a plurality of said turns electrically connected in series (as shown in Fig. 3).  

11.          Claims 1 and 3-5, as best understood, are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Townsend (5,669,809). Regarding claim 1, Townsend  teaches an element for use in a safety system comprising: (a) a support 26 including a body region (Fig. 2) adapted to overlie at least a portion of a palm or back of a human hand and one or more elongated digit regions (28, 30) projecting from a base  (Fig. 2) adjacent the body region to a tip remote from the body region, each digit region being adapted to overlie a digit of the hand when the body region overlies the palm or back of the hand; and (b) an induction coil 42 including one or more turns of  by the wires 36, 38 and transmitter 34) wirelessly sends a safety signal to the wireless signal receiver 22 of the skinning machine 10. See Figs. 1-6 in Townsend.   
              Regarding claim 3, Townsend teaches everything noted above including that  support 26 is in the form of a glove.  
             Regarding claim 4, Townsend teaches everything noted above including that each said turn also includes one or more main sections extending along a periphery of the body region.  See Fig. 2 in Townsend.  
             Regarding claim 5, Townsend teaches everything noted above including that  
the coil 42 includes a plurality of said turns electrically connected in series (as shown in Fig. 2).  


        
s 1, 3-5 and 8, as best understood, are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Grasselli (2018/0098550 A1), provided in the IDS submitted on 11/03/2020. Regarding claim 1, Grasselli teaches an element for use in a safety system comprising: (a) a support 5 including a body region (defined by the main portion of the glove 5 excluding the digit portions and a base adjacent the digit portions; Figs, 1-2)  adapted to overlie at least a portion of a palm or back of a human hand and one or more elongated digit regions projecting from a base adjacent the body region to a tip remote from the body region, each digit region being adapted to overlie a digit of the hand when the body region overlies the palm or back of the hand; and (b) an induction coil (defined by the wire looped system that also has a coil shaped; Figs. 11-2) including one or more turns of a conductor 51 (defined by as wires), each said turn including one or more digit sections (defined by the section that goes around the perimeters of the each digit; Figs. 1-2) having a pair of elongated runs (defined by the vertical runs or lines of wires 41 along the length of each digit region of the glove 5) extending from the base of one said digit region to the tip of that digit region and a bend (defined by the bend sections in the tip region or each digit region of the glove 5) adjacent the tip of that digit region, wherein the one or more turns of conductor 51 are configured to wirelessly transmit a safety signal through inductive coupling. It should be noted that the turns of coil through inductive coupling (defined by the unit processor 6 and its connections with the gloves 5; Fig. 5) wirelessly (shown in Figs. 5) sends a safety signal to processor unit 4. See Figs. 5 and 7 in Grasselli. 
Regarding claim 3, Grasselli teaches everything noted above including that  support 5 is in the form of a glove.  
             Regarding claim 4, Grasselli teaches everything noted above including that each said turn also includes one or more main sections extending along a periphery of the body region.  See Figs. 1-2 in Grosselin. 
             Regarding claim 5, Grasselli teaches everything noted above including that  
the coil includes a plurality of said turns electrically connected in series.  
                   Regarding claim 8, Grasselli teaches everything noted above including that 
at least one digit section of the induction coil includes a plurality of pairs of elongated runs (defined by two pair of elongated runs; Fig. 2), a plurality of bends (define by the bends that connect to elongated runs, one form each pair of elongated runs, together; Fig. 2) adjacent the tip of the digit region and connecting the elongated runs of each respective pair to one another in a one-to-one correspondence, and one or more further bends (defined by bends adjacent the base of each digit; Fig. 2) adjacent the base of the digit region and connecting runs of different pairs of elongated runs to one another.

Claim Rejections - 35 USC § 103
      13.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

             


14.       Claim 1-8, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Grasselli (2018/0098550 A1), provided in the IDS submitted on 11/03/2020, in view of Howland et al. (2017/0273374 A1), Howland. Regarding claim 1, as best understood, Grasselli teaches an element for use in a safety system comprising: (a) a support 5 including a body region (defined by the main portion of the glove 5 excluding the digit portions and a base adjacent the digit portions; Figs, 1-2)  adapted to overlie at least a portion of a palm or back of a human hand and one or more elongated digit regions projecting from a base adjacent the body region to a tip remote from the body region, each digit region being adapted to overlie a digit of the hand when the body region overlies the palm or back of the hand; and (b) an induction coil (defined by the wire looped system that also has a coil shaped; Figs. 11-2) including one or more turns of a conductor 51 (defined by as wires), each said turn including one or more digit sections (defined by the section that goes around the perimeters of the each digit; Figs. 1-2) having a pair of elongated runs (defined by the vertical runs or lines of wires 41 along the length of each digit region of the glove 5) extending from the base of one said digit region to the tip of that digit region and a bend (defined by the bend sections in the tip region or each digit region of the glove 5) adjacent the tip of that digit region. 
Grasselli does not explicitly teach that the one or more turns of the conductor are configured to wirelessly transmit a safety signal through inductive coupling. However, Howland teaches an element of safety (as safety gloves) 100 including a sensor 112  which transmit either wirelessly or with wire a safety signal through an inductive coupling to an external control system of a cutting apparatus. See Figs. 1-6 and claims 22-26 in Howland. 
            It would have been obvious to a person of ordinary skill in the art to provide Grasselli’s apparatus with the wireless communication with the sensor or conductor and the external control system, as taught by Howland, in order to reduce the number of wires connected to the safety element and facilitated movements of user’s hands.   
              Regarding claim 2, Grasselli teaches everything noted above including that the support includes five digit regions (defined by the digit regions for five fingers; Fig. 2) and each turn of the coil includes 3 to 4 digit sections, the digit regions being adapted to overlie all five digits of a human hand so that the bends of the turns are disposed at the tips of the digits.  Grasselli does not explicitly teach that the each turn of coil includes 5 digit sections. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to  increase the number of the digit sections from 3-4 to 5 digit sections, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
             Regarding claim 3, Grasselli teaches everything noted above including that  support 5 is in the form of a glove.  

              Regarding claim 5, Grasselli teaches everything noted above including that  
the coil includes a plurality of said turns electrically connected in series.             
                    Regarding claim 6, Grasselli teaches everything noted above including that 
the support 5 is in the form of a glove.  
                    Regarding claim 7, Grasselli teaches everything noted above including that 
      each said turn also includes one or more main sections extending along a periphery 
      of the body region.  
                     Regarding claim 8, Grasselli teaches everything noted above including that 
at least one digit section of the induction coil includes a plurality of pairs of elongated runs (defined by two pair of elongated runs; Fig. 2), a plurality of bends (define by the bends that connect to elongated runs, one form each pair of elongated runs, together; Fig. 2) adjacent the tip of the digit region and connecting the elongated runs of each respective pair to one another in a one-to-one correspondence, and one or more further bends (defined by bends adjacent the base of each digit; Fig. 2) adjacent the base of the digit region and connecting runs of different pairs of elongated runs to one another.

15.       Claims 2 and 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grasselli. Regarding claim 2, Grasselli teaches everything noted above including that the support includes five digit regions (defined by the digit regions for St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
                    Regarding claim 6, Grasselli teaches everything noted above including that 
the support 5 is in the form of a glove.  
                     Regarding claim 7, Grasselli teaches everything noted above including that 
      each said turn also includes one or more main sections extending along a periphery 
      of the body region.  

16.       Claims 2 and 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maurizio. Regarding claim 2, Maurizio teaches everything noted above including that the support includes five digit regions (defined by the digit regions for five fingers; Fig. 3) and each turn of the coil includes 2 digit sections, the digit regions being adapted to overlie all five digits of a human hand so that the bends of the turns are disposed at the tips of the digits. Maurizio does not explicitly teach that the each turn of coil includes 5 digit sections. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to  increase the number of the digit sections from 2 to 5 digit sections, since it has been held that St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
                    Regarding claim 6, Maurizio teaches everything noted above including that 
the support 8 is in the form of a glove.  
                     Regarding claim 7, Maurizio teaches everything noted above including that 
      each said turn also includes one or more main sections extending along a periphery 
      of the body region.  
                     Regarding claim 8, Maurizio, as modified above, teaches everything noted 
      above including that at least one digit section of the induction coil includes a plurality 
      of pairs of elongated runs, a plurality of bends adjacent the tip of the digit region and 
      connecting the elongated runs of each respective pair to one another in a one-to-
      one correspondence, and one or more further bends adjacent the base of the digit 
      region and connecting runs of different pairs of elongated runs to one another.

Response to Arguments
17.          Applicant’s arguments that Grasselli does not teach the one or more turns of conductor are configured to wirelessly transmit a safety signal through inductive coupling is not persuasive. As stated above, Grasselli teaches that the turns of coil through inductive coupling (defined by the unit processor 6 and its connections with the gloves 5; Fig. 5) wirelessly (shown in Figs. 5) sends a safety signal to processor unit 4. See Figs. 5 and 7 in Grasselli. 

Conclusion
18.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Wu et al. (10,247,763) teaches a safety gloves including a voltage sensor, an 
 electric circuit, and a battery.
 Wambach (5,444,462) teaches a safety glove.

19.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action.  

20.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  December 2, 2021